           Case 1:20-cr-00508-VEC Document 34 Filed 08/10/21 Page 1 of 3

                                                                           USDC SDNY
                                                                           DOCUMENT
UNITED STATES DISTRICT COURT                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                              DOC #:
 ------------------------------------------------------------   X          DATE FILED: 8/10/2021
 UNITED STATES OF AMERICA                                       :
                                                                :    20-CR-508 (VEC)
                 -against-                                      :
                                                                :        ORDER
                                                                :
 ROBERT GONZALEZ,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS oral argument is scheduled for August 10, 2021;

        IT IS HEREBY ORDERED THAT:

        1. Oral argument is adjourned to August 31, 2021 at 2:30 p.m. The hearing will take

             place in person in Courtroom 443 of the Thurgood Marshall United States

             Courthouse, located at 40 Foley Square, New York, New York 10007. Members of

             the public may attend the hearing by dialing (888) 363-4749, using the access code

             3121171 and the security code 0508. Any recording of the hearing is strictly

             prohibited.

        2. In light of the logistical difficulties created by the COVID-19 pandemic, pursuant to

             18 U.S.C. § 3161(h)(7)(A), the period of time between June August 10, 2021 and

             August 31, 2021, is excluded under the Speedy Trial Act. The Court finds that the

             ends of justice served by accommodating those logistical difficulties outweigh the

             Defendant’s and the public’s interests in a speedy trial.

        3. The parties are reminded that, per the SDNY COVID-19 Courthouse Entry Program,

             any person who appears at any SDNY courthouse must complete a questionnaire and

             have his or her temperature taken. Please see the enclosed instructions. Completing
        Case 1:20-cr-00508-VEC Document 34 Filed 08/10/21 Page 2 of 3




         the questionnaire ahead of time will save time and effort upon entry. Only those

         individuals who meet the entry requirements established by the questionnaire will be

         permitted entry. Please contact chambers promptly if you or your client do not meet

         the requirements. Finally, any person who appears at any SDNY courthouse must

         comply with Standing Order M10-468 (21-MC-164), which further pertains to

         courthouse entry.




SO ORDERED.
                                                    _________________________________
Date: August 10, 2021                               VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                           2 of 3
          Case 1:20-cr-00508-VEC Document 34 Filed 08/10/21 Page 3 of 3



Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                               3 of 3
